DETAILED ACTION
The following is in response to communications filed March 17, 2021.  Claims 1, 3, 14, 16, and 26 are amended.  Claims 1-11, 13-23, and 25-27 are allowed.

REASONS FOR ALLOWANCE
Claims 1-11, 13-23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to prior art, the closest prior art: Anderson (2004/0267585) in view of Bush (2009/0210351) in view of Palahnuk (2009/0158173) in view of Shukla (US Patent 8346791), do not teach or fairly suggest, either singularly or in combination the limitations: 
“wherein said first level UI element width and said first level UI element height are not 2predefined, and said first level UI element width is correlated to the number of relevant words, or the type of relevant word, that correlates to the first prioritized parameter of said response dimension component; 
wherein the second level comprises at least one second level UI element comprising a second level UI element width and a second level UI element height; 
wherein said second level UI element width and said second level UI element height are not predefined, and said second level UI element width is correlated to the number of relevant words, or the type of relevant word, that correlates to the second prioritized parameter of said response dimension component,” with the combination of all limitations as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Harkins, Configure Outlook's Calendar view to suit your work routine, May23, 2016, 
https://www.techrepublic.com/article/configure-outlooks-calendar-view-to-suit-your-work-routine/
	See Headers in Figures B, D, and E – lacking 2 levels correlating to a relevant word that correlates to a prioritized parameter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623